EXHIBIT 10.1

AMENDED AND RESTATED
2005 ALLIED CAPITAL CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN

Effective December 14, 2007

1

AMENDED AND RESTATED
2005 ALLIED CAPITAL CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN

Table of Contents

Page

                 
PREAMBLE
            1  
 
                ARTICLE I — GENERAL
       
Section 1.1
  Effective Date     1  
Section 1.2
  Purpose     1  
Section 1.3
  Intent     1  

                  ARTICLE II — DEFINITIONS AND USAGE
       
Section 2.1
  Definitions     2  
Section 2.2
  Usage     4  

                  ARTICLE III — ELIGIBILITY AND PARTICIPATION
       
Section 3.1
  Eligibility     4  
Section 3.2
  Participation     4  
Section 3.3
  Termination of Participation     4  

                  ARTICLE IV — PLAN BENEFIT
       
Section 4.1
  Plan Benefit     5  
Section 4.2
  Accounts     5  
Section 4.3
  Multiple Accounts     5  
Section 4.4
  Deferral Agreements     5  
Section 4.5
  Employer Contributions     5  
Section 4.6
  Investment Procedure     6  
Section 4.7
  Valuation of Accounts     6  
Section 4.8
  No Additional Contributions     6  

                  ARTICLE V — VESTING AND DISTRIBUTION
       
Section 5.1
  Vesting     6  
Section 5.2
  Distributable Events     6  
Section 5.3
  Amount of Plan Benefits     7  
Section 5.4
  Plan Benefit Payment Options     7  
Section 5.5
  Timing of Benefit Payments     7  
Section 5.6
  Form of Benefit Payments     8  
Section 5.7
  Plan Benefit Payment Election Procedures     8  
Section 5.8
  Form of Benefit Payments Upon Death     8  
Section 5.9
  Designation of Beneficiary     8  
Section 5.10
  Hardship Distributions     8  
Section 5.11
  Termination of the Plan     9  

2

Table of Contents (continued)

                 
 
          Page ARTICLE VI — ADMINISTRATION
       
Section 6.1
  General     9  
Section 6.2
  Administrative Rules     9  
Section 6.3
  Duties     9  
Section 6.4
  Fees     9  

                  ARTICLE VII — CLAIMS PROCEDURE
       
Section 7.1
  General     10  
Section 7.2
  Denials     10  
Section 7.3
  Notice     10  
Section 7.4
  Appeals Procedure     10  
Section 7.5
  Review     10  

                  ARTICLE VIII — CHANGE IN CONTROL
       
Section 8.1
  In General     10  
Section 8.2
  Definition of “Change in Control”     10  
ARTICLE IX — TRUST Section 9.1
  Trust     11  
 
               
Section 9.2
  Contributions and Expenses     11  
Section 9.3
  Trustee Duties     11  
Section 9.4
  Reversion to the Employer     11  

                  ARTICLE X — MISCELLANEOUS PROVISIONS
        Section 10.1   Modification, Amendment, Discontinuance, and
Termination.........11      
Section 10.2
  No Assignment     12  
Section 10.3
  Successors and Assigns     12  
Section 10.4
  Governing Law     12  
Section 10.5
  No Guarantee of Employment     12  
Section 10.6
  Severability     12  
Section 10.7
  Notification of Addresses     12  
Section 10.8
  Bonding     12  

APPENDIX A

Companies that have adopted the Plan 13

3

AMENDED AND RESTATED
2005 ALLIED CAPITAL CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN

PREAMBLE

WHEREAS, the Employer recognizes the unique qualifications of its Executives,
employees, Directors and Consultants and the valuable services that they have
provided to or for the Employer; and

WHEREAS, the Employer has previously adopted the amended and restated
Non-Qualified Deferred Compensation Plan of Allied Capital Corporation, which
plan was frozen to new deferrals effective December 31, 2004, in order to
provide retirement benefits to its Executives and employees based upon
compensation earned by them in excess of the compensation limit imposed on
qualified retirement plans by section 401(a)(17) of the Internal Revenue Code
and without regard to the limitation on benefits or contributions under section
415 of the Internal Revenue Code and to allow its Executives, Directors and
Consultants to defer compensation that would otherwise be paid to them for
purposes of saving for retirement; and

WHEREAS, the Employer has previously adopted the 2005 Non-Qualified Deferred
Compensation Plan of Allied Capital Corporation (the “Plan”) in order to be
compliant with the requirements of new Section 409A of the Internal Revenue
Code, effective as of January 1, 2005; and

WHEREAS, the Employer desires to amend and terminate the Plan;

NOW, THEREFORE, in consideration of the premises and of the provisions
hereinafter set forth, the Plan shall be and hereby is amended and restated,
effective December 14, 2007, as follows:

ARTICLE I
GENERAL

Section 1.1 Effective Date. The provisions of this Plan shall be effective as of
January 1, 2005. The rights, if any, of any person whose status as an employee,
Executive, Director or Consultant of the Employer terminates shall be determined
pursuant to the Plan as in effect on the date such employee, Executive, Director
or Consultant terminates, unless a subsequently adopted provision of the Plan is
made specifically applicable to such person.

Section 1.2 Purpose. The purpose of the Plan is to provide retirement income to
Executives and employees based upon their compensation from the Company in
excess of the amount of compensation that may be taken into account by a
qualified retirement plan described in section 401(a) of the Code and without
regard to the limitation on benefits or contributions under section 415 of the
Code.

The Plan shall also provide Executives, Directors and certain Consultants with
the opportunity to defer receipt of amounts otherwise payable by the Company.

Section 1.3 Intent. The Plan is intended to be an unfunded plan for the purpose
of providing deferred compensation to a select group of management or highly
compensated employees as such group is described under Sections 201(2),
301(a)(3), and 401(a)(1) of ERISA, and a select group of consultants. The Plan
is not intended to be a plan described in Section 401(a) of the Code. The
obligation of the Company to make payments under this Plan constitutes nothing
more than an unsecured promise of the Company to make such payments, and any
property of the Company that may be set aside for the payment of benefits under
the Plan shall, in the event of the Company’s bankruptcy or insolvency, remain
subject to the claims of the Company’s general creditors until such benefits are
distributed in accordance with Article V herein.

ARTICLE II
DEFINITIONS AND USAGE

Section 2.1 Definitions. Wherever used in the Plan, the following words and
phrases shall have the meaning set forth below unless the context plainly
requires a different meaning:

“Account” means the account established on behalf of each Participant as
described in Section 4.2 of the Plan.

“Administrator” means the Compensation Committee of the Board, or such other
person or persons as designated by the Board.

“Beneficiary” means those persons designated as a Beneficiary by the
Participant.

“Board” means the Board of Directors of Allied Capital Corporation.

“Bonus” means any amount paid to an Executive which is designated by the
Employer as an annual bonus, or any amount paid to a Consultant or Director.

“Bonus Deferral Election” means an election made pursuant to Section 4.4(b) of
the Plan.

“Change in Control” of the Company is defined in Section 8.2 of the Plan.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Company” means Allied Capital Corporation, AC Corporation, and any named
subsidiaries or related parties adopting the Plan as listed in Appendix A hereto
or any successor thereto.

“Compensation” means “Compensation” as defined under the Retirement Plan.
However, for purposes of this Plan, “Compensation” shall not include Bonuses and
shall be determined without regard to the limitations imposed by Code
Section 401(a)(17).

“Compensation Committee” means the Compensation Committee of the Board of
Directors of Allied Capital Corporation.

“Compensation Deferral Election” means an election made pursuant to
Section 4.4(a) of the Plan.

“Consultant” means any individual providing services for the Employer in a
capacity other than as a common law employee of the Employer.

“Deferral Agreement” means an agreement entered into between an Executive, a
Director or a Consultant and the Employer for the purposes set forth in Articles
IV and V.

“Director” means any member of the Board of Directors of Allied Capital
Corporation who is not also an Executive.

“Disability” means the Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Employer. A Participant who incurs a Disability shall be deemed
to have a Termination of Employment with the Employer at the time that the
Administrator reasonably determines the Participant has incurred a Disability.

“Employer” means Allied Capital Corporation, AC Corporation, and any named
subsidiaries or related parties adopting the Plan as listed in any Appendix A
hereto or any successor hereto.

“Executive” means any common law employee of the Employer having attained the
status of an officer of at least the Senior Vice President level in the Company
and any employee of the Employer with an Account balance in the Prior Plan as of
January 30, 2004.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Recognized Compensation” means the excess, if any, of an employee’s or
Executive’s recognized Compensation and Bonus for the Plan Year over the
$210,000 limit (as adjusted from time to time for cost of living increases) of
Section 401(a)(17) of the Code but without any reduction to reflect amounts
deferred under this Plan.

“Participant” means any eligible Consultant of the Employer, Director, eligible
Executive, or employee who has Excess Recognized Compensation in any Plan Year,
who has been designated by the Compensation Committee as a Participant in the
Plan, or a person who was such a Participant at the time of his Termination of
Employment, death, or upon a Change in Control, or a Beneficiary who is
presently entitled to benefits under the Plan in accordance with its terms.

“Plan” means this 2005 Allied Capital Corporation Non-Qualified Deferred
Compensation Plan, as adopted effective January 1, 2005 and as amended from time
to time.

“Plan Benefit” means the benefit of a Participant as determined under Article IV
of the Plan.

“Plan Year” means the calendar year.

“Prior Plan” means the Allied Capital Corporation Non-Qualified Deferred
Compensation Plan, as amended and restated as of January 30, 2004 and as frozen
to any new deferrals effective December 31, 2004.

“Retirement Plan” means the Allied Capital 401(k) Plan.

“Termination of Employment” for an employee means separation from service with
the Employer as a result of resignation, involuntary discharge, Disability, or
death; for a Consultant means the termination of all contracts with the
Employer; and for a Director means his resignation from or other termination of
his membership on the Board.

“Trust” means a trust which may be established by the Employer in accordance
with Article IX to provide the benefits described in this Plan.

“Trustee” means the corporation or individual(s) selected by the Employer to
serve as trustee for the Trust.

Section 2.2 Usage. Except where otherwise indicated by the context, any
masculine terminology used herein shall also include the feminine and vice
versa, and the definition of any term herein in the singular shall also include
the plural and vice versa.

ARTICLE III
ELIGIBILITY AND PARTICIPATION

Section 3.1 Eligibility. For purposes of making a deferral election pursuant to
Section 4.4, any Executive, Director or Consultant of the Employer shall be
eligible to participate in the Plan at such time and for such period as
designated by the Compensation Committee.

For purposes of receiving an Employer contribution pursuant to Section 4.5, any
Executive or employee with Excess Recognized Compensation is eligible to
participate in the Plan at such time and for such period as designated by the
Compensation Committee.

Notwithstanding the above, all Participants must be members of a select group of
management or highly compensated employees as such group is described under
sections 201(2), 301(a)(3), and 401(a)(1) of ERISA, as interpreted by the
Department of Labor or a court of competent jurisdiction.

Section 3.2 Participation. An employee, Executive, Director or Consultant who is
eligible to participate in the Plan pursuant to Section 3.1 shall become a
Participant at such time and for the period so designated by the Compensation
Committee. The participation of any Participant may be suspended or terminated
by the Compensation Committee, at any time; provided, however, that for any
Participant who has entered into a Deferral Agreement, a suspension or
termination shall not apply to that Deferral Agreement until the first day of
the Plan Year next following the Compensation Committee’s action unless the Plan
is terminated pursuant to Section 5.11. Additionally, the participation of any
Participant may be terminated if the Participant has received a hardship
distribution upon an unforeseeable emergency as defined in Section 5.10, or if
termination is required for the Participant to obtain a hardship distribution
under a 401(k) Plan An employee, Executive, Director or Consultant shall cease
to be a Participant upon his Termination of Employment with the Company and when
the balance in his Account has been distributed to him or on his behalf.

If, at any time, an Executive or an employee is determined or reasonably
believed, based on a judicial or administrative determination or opinion of
counsel, not to qualify as “management” or a “highly compensated employee” under
ERISA Sections 201(2), 301(a)(3), and 401(a)(1), the Executive or employee shall
cease to be eligible for Employer contributions as of the date of that
determination and any Compensation or Bonus Deferral Election shall cease as of
the first day of the Plan Year next following the date of that determination.
Notwithstanding the foregoing, the Plan Benefit to which he is entitled shall
only be distributed to him in accordance with the provisions of Article V of the
Plan.

Section 3.3 Termination of Participation. During the first Plan Year, a
Participant who has made a deferral election for that Plan Year may make an
election to cancel such deferral election, terminate participation in the Plan,
and receive a distribution of his Account in accordance with Q&A 20 of Internal
Revenue Service Notice 2005-1 or a payment election in accordance with Q&A 19(c)
of Notice 2005-1, subject to the approval of the Compensation Committee.

ARTICLE IV
PLAN BENEFIT

Section 4.1 Plan Benefit. A Participant’s Plan Benefit shall be equal to the
total amount credited to the Participant’s Account under this Article IV. Such
Plan Benefit shall become nonforfeitable and payable to the Participant as
provided under Article V.

Section 4.2 Accounts. For each Participant, the Company shall establish and
maintain a Participant Account on the books of the Company. All amounts which
are credited to the Account shall be credited solely for purposes of accounting
and computation, and shall remain assets of the Employer subject to the claims
of the Employer’s general creditors. A Participant’s Account shall be reduced by
an amount equal to any Plan Benefit previously distributed to him pursuant to
Article V.

Section 4.3 Multiple Accounts. At the discretion of the Administrator, a
Participant may have more than one account, as in the case of a former Executive
who may again have become a Participant as a result of serving in the capacity
of a Consultant. Credits to each such Account shall be determined by deferral
elections made under separate Deferral Agreements, as described in Section 4.4
of the Plan. The determination as to the period for the commencement of the
distribution of Plan Benefits under Article V of the Plan shall be made
separately with respect to each such Account.

Section 4.4 Deferral Agreement. To be eligible to make a Deferral Election under
the terms of this Plan, an Executive, a Director or a Consultant, with the
consent of the Company, shall enter into a Deferral Agreement setting forth the
amount or percentage of eligible Compensation, Bonuses or other amounts to be
deferred. The Deferral Agreement must be made prior to the Plan Year in which
the eligible Compensation, Bonuses or other amounts to be deferred will be
earned. For each Plan Year, each eligible Executive, Director or Consultant may
make the following deferral elections:



  (a)   Compensation Deferral Election. Prior to the beginning of the Plan Year
in which the Compensation to be deferred will be earned, or, for newly eligible
participants, within thirty days after becoming eligible to participate, an
eligible Executive may authorize the Employer to reduce his or her Compensation
by any specific amount or percentage as specified in a Deferral Agreement in
effect for each Plan Year (in lieu of receiving cash Compensation), and to have
such amount credited to the Executive’s Account under this Article IV. The
Deferral Agreement shall be effective only with respect to Compensation earned
after the agreement becomes effective. No more than one Compensation Deferral
Election may be made with respect to each Plan Year, and once made the
Compensation Deferral Election may not be modified or revoked by the Executive
with respect to that Plan Year.



  (b)   Bonus Deferral Election. An eligible Executive, Director or Consultant
may authorize the Employer to reduce his or her Bonus by any specific amount or
percentage as specified in a Deferral Agreement in effect for each Plan Year (in
lieu of receiving a cash Bonus) prior to the Plan Year in which the Bonus to be
deferred will be earned, and to have such amount credited to the Participant’s
Account under this Article IV. No more than one Bonus Deferral Election may be
made with respect to each Plan Year, and once made the Bonus Deferral Election
may not be modified or revoked by the Executive, Director, or Consultant with
respect to that Plan Year.

Section 4.5 Employer Contributions. The Employer, in its discretion, from time
to time, shall credit to the Account of each Executive or employee with Excess
Recognized Compensation that portion of the contribution attributable to his or
her Excess Recognized Compensation that would have been made to the Retirement
Plan but for the application of Code Section 401(a)(17). The Employer may also
credit such sums to Participants’ Accounts under the Plan from time to time as
it deems appropriate.

Section 4.6 Investment Procedure. The Employer and each Participant may, at the
discretion of the Employer, execute an agreement which reflects the deemed
investment of the portion of the Participant’s Account which shall be applied to
the payment of the Participant’s Plan Benefit under the Plan. The Administrator
shall retain overriding discretion over the selection of investment vehicles
that the Participant may elect pursuant to such an agreement, and the
Administrator may change, alter or modify its investment policy as it deems
appropriate, from time to time. Any such change, alteration or modification
shall be communicated to the Participants under procedures adopted by the
Administrator.

Section 4.7 Valuation of Accounts. The value of a Participant’s Account shall be
determined from time to time by the Administrator in the following manner.



  (a)   During any period of time in which a Participant’s Account is deemed
invested in whole or in part pursuant to the agreement with the Participant (in
the manner described in Section 4.6), the income and expenses, gains and losses,
both realized and unrealized, from such deemed investments shall be determined
by the Administrator. The amount so determined shall be credited to the Account
of the Participant proportionately in accordance with procedures established by
the Administrator.



  (b)   If no election is made, the Participant’s Account shall be deemed
invested in a default investment designated by the Administrator, from time to
time.



  (c)   All benefits and deferrals on behalf of a Participant shall be credited
to the Account of the Participant in accordance with this Article IV.



  (d)   Each Participant’s Account shall be valued as of the last day of each
Plan Year or more frequently as determined by the Administrator.



  (e)   All credits to a Participant’s Account under this Section 4.7 shall be
deemed to have been made on the applicable valuation date in the order of
priority set forth in this Section 4.7, even though actually determined at a
later date.

Section 4.8 No Additional Contributions. Notwithstanding the foregoing, no
contributions pursuant to Deferral Elections and no additional Employer
contributions may be made to the Plan after December 31, 2007.

ARTICLE V
VESTING AND DISTRIBUTION

Section 5.1 Vesting. Amounts credited or paid to the Plan shall at all times be
100% vested and non-forfeitable.

Section 5.2 Distributable Events. Except as otherwise provided in this Plan, a
Participant’s Plan Benefit shall become distributable upon the earliest of one
of the following events:



  1.   Termination of Employment;



  2.   Change in Control (as defined in Section 8.2);



  3.   Future determined date;



  4.   Termination of the Plan (in accordance with the provisions of Section
5.11); or



  5.   Unforeseeable emergency (as defined in Section 5.10).

Subject to Section 5.7, a Participant may specify a future determined date on
which his Plan Benefit shall become distributable in a Plan Benefit and Payment
Commencement Agreement. The date specified shall be at least two years from the
date the agreement is signed, and the agreement must be completed and signed
prior to the beginning of the first Plan Year in which the Compensation or Bonus
to be deferred will be earned, or, for newly eligible Participants, within
thirty days of their eligibility date. Once a Participant has elected to specify
or forego specifying a future determined date, the election is effective for the
entirety of the Participant’s Account and may not be modified. However, in the
event that an individual continues as a Participant after the date specified in
his initial agreement, he may complete and sign an agreement specifying either a
future determined date as of which subsequent deferrals shall be distributable
or that subsequent deferrals shall be distributable upon his Termination of
Employment. The agreement relating to the subsequent deferrals shall be
effective for any deferrals made pursuant to a Compensation or Bonus Deferral
Election and any Employer contributions for the next Plan Year beginning after
the date the subsequent agreement is completed and signed and subsequent Plan
Years, shall apply to the Participant’s entire Account, and may not be modified
once made.

Section 5.3 Amount of Plan Benefits. A Participant’s Plan Benefit shall equal
the total amount credited to the Participant’s Account in accordance with
Article IV.

Section 5.4 Plan Benefit Payment Options. Prior to the beginning of the first
Plan Year in which the Compensation or Bonus to be deferred will be earned, or,
for newly eligible Participants, within thirty days of their eligibility date,
and subject to the provisions of Section 5.7, a Participant may elect one of the
following Plan Benefit payment options. Once a payment option has been elected,
the election is effective for the entirety of the Participant’s Account and may
not be modified.



  (a)   Lump Sum. A participant may elect to receive his Plan Benefit in a
single lump sum distribution. This lump sum payment shall be the Plan’s default
option, i.e., if no signed election form is on file.



  (b)   Installments. Alternatively, a Participant may elect to receive his Plan
Benefit in equal annual installments over a period of not greater than three
years.

Notwithstanding the preceding provisions of this Section 5.4, if a Participant’s
Plan Benefit account balance is $50,000 or less at the time of a distributable
event, he or she must receive the Plan Benefit in a lump sum payment.

Section 5.5 Timing of Benefit Payments. Upon the occurrence of the earliest of
the distributable events described in Section 5.2, a Participant will, subject
to Section 10.1, receive a distribution of his Plan Benefit in accordance with
the following provisions.



  (a)   Termination of Employment. If the distributable event is a Termination
of Employment, the Participant will receive a distribution of his Plan Benefit
in accordance with Section 5.4. Such payment will commence no sooner than six
months after the most recent valuation date after the distributable event.



  (b)   Change in Control. If the distributable event is a Change in Control,
the Participant shall be paid the entire amount of his Plan Benefit in a single
lump sum distribution as soon as administratively possible. In addition,
notwithstanding the provisions of Section 5.4(b), any outstanding benefits
payable as of the date of the Change in Control as a result of any other prior
distributable event as described in Section 5.2 shall be paid immediately to the
Participant or his Beneficiary, as applicable, in a single lump sum.



  (c)   Future Determined Date. If the distributable event is a Future
Determined Date, the Participant shall receive a distribution of his Plan
Benefit on or as soon as administratively possible following such date and in
accordance with Section 5.4.



  (d)   Termination of the Plan. If the distributable event is termination of
the Plan, the Participant will receive a distribution of his Plan Benefit in
accordance with Section 5.11.



  (e)   Hardship Distribution. If the distributable event is an unforeseeable
emergency that gives rise to a hardship distribution, the Participant will
receive a distribution in accordance with Section 5.10.

Notwithstanding the foregoing, if a Participant has elected to terminate
participation in accordance with Section 3.3, any amounts credited to the
Participant’s Account shall be immediately payable to him without regard to the
provisions regarding Timing of Benefit Payments, subject to the approval of the
Compensation Committee.

Section 5.6 Form of Benefit Payments. Plan Benefits will be paid in the form of
cash; provided, however, that the Trustee shall be authorized to make provision
for the reporting and withholding of any federal, state or local taxes that may
be required to be withheld and paid by the Company.

Section 5.7 Plan Benefit Payment Election Procedures. For purposes of making the
elections provided in Sections 5.2 and 5.4, each Participant shall be provided
with an election form prepared by the Administrator. If an election form is not
properly executed as provided herein, the Participant will be deemed to have
elected to receive his or her Plan Benefits upon Termination of Employment in a
lump sum.

Section 5.8 Form of Benefit Payments Upon Death. Upon the death of a Participant
who has not yet received a distribution of all benefits under this Plan, the
Participant’s Beneficiary or Beneficiaries shall receive the remaining Plan
Benefit in a single lump-sum, payable as soon as administratively feasible.

Section 5.9 Designation of Beneficiary. A Participant may, on such form as may
be provided by the Administrator, designate one or more primary and contingent
Beneficiaries to receive the Plan Benefit which may be payable hereunder
following the Participant’s death, and may designate the proportions in which
such Beneficiaries are to receive such payments. A Participant may change such
designations from time to time, and the last written designation filed with the
Administrator prior to the Participant’s death shall control. If a Participant
fails to specifically designate a Beneficiary or, if no designated Beneficiary
survives the Participant, payment shall be made to the Participant’s estate in a
single lump-sum, notwithstanding any other provision of this Plan.

Section 5.10 Hardship Distributions. A distribution in an amount no greater than
a Participant’s Account balance may be made to, and at the election of, a
Participant in the event of an unforeseeable emergency. An unforeseeable
emergency is defined as a severe financial hardship to the Participant resulting
from an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Code Section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The determination as to what constitutes an unforeseeable
emergency shall be made by the Compensation Committee.

The following restrictions apply to a Participant who receives a hardship
distribution: (a) the distribution may not exceed the amount necessary to
satisfy the Participant’s emergency (including any amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution); and (b) the Participant must have obtained all
distributions, other than hardship distributions, and all nontaxable loans
(determined at the time of the loan) currently available under all qualified
plans maintained by the Employer. A hardship distribution on account of an
unforeseeable emergency shall be made from this Plan prior to any hardship
withdrawal made from the Retirement Plan.

Section 5.11 Termination of the Plan. The Plan shall be terminated effective
March 18, 2008, and, as permitted in the transition relief set forth in IRS
Notice 2006-79, as modified and superseded by IRS Notice 2007-86, any amounts
credited to the Account of a Participant which are not distributed under the
terms of the Plan during the Plan Year ending December 31, 2007 shall be
distributed in full to such Participant (or Beneficiary, if the Participant is
deceased) on March 18, 2008.

ARTICLE VI
ADMINISTRATION

Section 6.1 General. Except as otherwise specifically provided in the Plan, the
Administrator shall be responsible for administration of the Plan. The
Administrator shall be the “named fiduciary” within the meaning of
Section 402(c)(2) of ERISA. The Administrator, in the exercise of its
discretion, may delegate to any employee or employees of the Company the
authority to act as the Administrator’s agent with respect to any matter within
the control of the Administrator, provided that such delegation of authority
shall be subject to revocation by the Administrator. Any act that the
Administrator is required or authorized to perform under the terms of this Plan,
including any communication to be made or received by the Administrator, may be
performed by an agent of the Administrator, provided such person is acting
within the scope of that person’s delegation of authority from the
Administrator.

Section 6.2 Administrative Rules. The Administrator may adopt such rules of
procedure as it deems desirable for the conduct of its affairs, except to the
extent that such rules conflict with the provisions of the Plan.

Section 6.3 Duties. The Administrator shall have the following rights, powers
and duties:



  (a)   The decision of the Administrator in matters within its jurisdiction
shall be final, binding and conclusive upon the Employer and upon any other
person affected by such decision, subject to the claims procedure hereinafter
set forth.



  (b)   The Administrator shall have the duty and authority to interpret and
construe the provisions of the Plan, to decide any question which may arise
regarding the rights of Participants and Beneficiaries and the amount of their
respective interests, to adopt such rules and to exercise such powers as the
Administrator may deem necessary for the administration of the Plan, and to
exercise any other rights, powers or privileges granted to the Administrator by
the terms of the Plan.



  (c)   The Administrator shall maintain full and complete records of its
decisions. Its records shall contain all relevant data pertaining to the
Participant and his rights and duties under the Plan. The Administrator shall
have the duty to maintain Account records of all Participants. The Administrator
shall also have the duty to report pertinent information regarding Participant
Accounts to Participants at least annually.



  (d)   The Administrator shall cause the principal provisions of the Plan to be
communicated to the Participants, and a copy of the Plan and other documents
shall be available at the principal office of the Employer for inspection by the
Participants at reasonable times determined by the Administrator.



  (e)   The Administrator shall periodically report to the Board with respect to
the status of the Plan.

Section 6.4 Fees. No fee or compensation shall be paid to any person for
services as the Administrator.

ARTICLE VII
CLAIMS PROCEDURE

Section 7.1 General. Any claim for Plan Benefits under the Plan shall be filed
by the claimant on the form prescribed for such purpose with the Administrator.

Section 7.2 Denials. If a claim for Plan Benefits under the Plan is wholly or
partially denied, notice of the decision shall be furnished to the claimant by
the Administrator within sixty days after receipt of the claim by the
Administrator, unless special circumstances require an extension of time of
sixty days (for a total of 120 days).

Section 7.3 Notice. Any claimant who is denied a claim for Plan Benefits shall
be furnished written notice setting forth:



  (a)   the specific reason or reasons for the denial;



  (b)   specific reference to the pertinent provision of the Plan upon which the
denial is based;



  (c)   a description of any additional material or information necessary for
the claimant to perfect the claim; and



  (d)   an explanation of the claim review procedure under Section 7.5.

Section 7.4 Appeals Procedure. In order that a claimant may appeal a denial of a
claim, the claimant or the claimant’s duly authorized representative may:



  (a)   request a review by written application to the Administrator, or its
designate, no later than sixty days after receipt by the claimant of written
notification of denial of a claim;



  (b)   review pertinent documents; and



  (c)   submit issues and comments in writing.

Section 7.5 Review. A decision on review of a denied claim shall be made by the
Administrator not later than sixty days after receipt of a request for review,
unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered within a reasonable period of time, but
not later than 120 days after receipt of a request for review. The decision on
review shall be in writing and shall include the specific reason(s) for the
decision and the specific reference(s) to the pertinent provisions of the Plan
on which the decision is based.

ARTICLE VIII
CHANGE IN CONTROL

Section 8.1. In General. In the event of a “Change in Control” as defined in
Section 8.2 of the Plan, all amounts in all Participant Accounts will be
distributed to the Participants in Accordance with Article V.

Section 8.2. Definition of “Change in Control”. A “Change in Control” means
(i) the sale or other disposition of at least forty percent (40%) of the
Company’s assets; or (ii) the acquisition, whether directly, indirectly,
beneficially (within the meaning of Rule 13d-3 of the 1934 Act), or of record,
as a result of a merger, consolidation or otherwise, of securities of the
Company representing 50 percent (50%) or more of the total fair market value or
aggregate voting power of the Company’s then outstanding common stock by any
person (within the meaning of Section 13(d) and 14(d) of the 1934 Act),
including, but not limited to, any corporation or group of persons acting in
concert, other than (A) the Company or its subsidiaries and/or (B) any employee
pension benefit plan (within the meaning of Section 3(2) of the Employee
Retirement Income Security Act of 1974) of the Company or its subsidiaries,
including a trust established pursuant to any such plan; or (iii) the
individuals who were members of the Board as of the Effective Date (the
“Incumbent Board”) cease to constitute at least two-thirds (2/3) of the Board;
provided, however, that any director appointed by at least two-thirds (2/3) of
the then Incumbent Board or nominated by at least two-thirds (2/3) of the
Nominating Committee of the Board (if a majority of the members of the
Nominating Committee are then Incumbent Board or appointees thereof), other than
any director appointed or nominated in connection with, or as a result of, a
threatened or actual proxy or control contest, shall be deemed to constitute a
member of the Incumbent Board.

ARTICLE IX
TRUST

Section 9.1 Trust. A trust to be known as the Allied Capital Corporation
Deferred Compensation Trust (the “Trust”) has been established by the execution
of a Trust agreement with one or more Trustees and is intended to be maintained
as a “grantor trust” under Code Section 677. The assets of the Trust will be
held, invested and disposed of by the Trustee, in accordance with the terms of
the Plan and the terms of the Trust, for the purpose of providing Plan Benefits
for the Participants. Notwithstanding any provision of the Plan or the Trust to
the contrary, the assets of the Trust shall at all times be subject to the
claims of the Employer’s general creditors in the event of insolvency or
bankruptcy.

Section 9.2 Contributions and Expenses. The Employer, in its sole discretion,
and from time to time, may make contributions to the Trust. All Plan Benefits
under the Plan and expenses chargeable to the Plan, to the extent not paid
directly by the Employer, shall be paid from the Trust.

Section 9.3 Trustee Duties. The powers, duties and responsibilities of the
Trustee shall be as set forth in the Trust agreement and nothing contained in
the Plan, either expressly or by implication, shall impose any additional
powers, duties or responsibilities upon the Trustee.

Section 9.4 Reversion to the Employer. Subject to Sections 1.3 and 9.1, the
Employer shall have no beneficial interest in the Trust and no part of the Trust
shall ever revert or be repaid to the Employer, directly or indirectly.

ARTICLE X
MISCELLANEOUS PROVISIONS

Section 10.1 Modification, Amendment, Discontinuance, and Termination. The Board
retains the right to modify or amend the Plan at any time and from time to time
and the right to discontinue or terminate the Plan at any time and from time to
time; provided, however, that no modification, amendment, discontinuance or
termination shall adversely affect the rights of Participants and Beneficiaries
to receive amounts credited to the Accounts maintained on their behalf before
such modification, amendment, discontinuance or termination. Notice of every
such modification, amendment, discontinuance or termination shall be given in
writing to each Participant and to each Beneficiary then entitled to Plan
Benefits. In the case of termination of the Plan, any amounts credited to the
Account of a Participant shall be distributed in full to such Participant (or
Beneficiary, if the Participant is deceased) in accordance with the provisions
of Section 5.11 of the Plan.

Section 10.2 No Assignment. The Participant shall not have the power to pledge,
transfer, assign, anticipate, mortgage or otherwise encumber or dispose of in
advance any interest in amounts payable hereunder or any of the payments
provided for herein, nor shall any interest in amounts payable hereunder or in
any payments be subject to seizure for payments of any debts, judgments, alimony
or separate maintenance, or be reached or transferred by operation of law in the
event of bankruptcy, insolvency or otherwise, other than by will or the laws of
intestacy.

Section 10.3 Successors and Assigns. The provisions of the Plan are binding upon
and inure to the benefit of the Employer, its successors and assigns, and the
Participant, his Beneficiaries, heirs, legal representatives and assigns.

Section 10.4 Governing Law. The Plan shall be subject to and construed in
accordance with the laws of the State of Maryland to the extent not preempted by
the provisions of ERISA.

Section 10.5 No Guarantee of Employment. Nothing contained in the Plan shall be
construed as a contract of employment or deemed to give any Participant the
right to be retained in the employ of an Employer or any equity or other
interest in the assets, business or affairs of the Employer.

Section 10.6 Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, but the Plan shall be construed and enforced
as if such illegal or invalid provision had never been included herein.

Section 10.7 Notification of Addresses. Each Participant and each Beneficiary
shall file with the Administrator, from time to time, in writing, the post
office address of the Participant, the post office address of each Beneficiary,
and each change of post office address. Any communication, statement or notice
addressed to the last post office address filed with the Administrator (or if no
such address was filed with the Administrator, then to the last post office
address of the Participant or Beneficiary as shown on the Employer’s records)
shall be binding on the Participant and each Beneficiary for all purposes of the
Plan and neither the Administrator nor the Employer shall be obligated to search
for or ascertain the whereabouts of any Participant or Beneficiary.

Section 10.8 Bonding. The Administrator and all agents and advisors employed by
it shall not be required to be bonded, except as otherwise required by ERISA.

The undersigned, pursuant to the approval of the Board, does hereby execute this
Amended and Restated 2005 Allied Capital Corporation Non-Qualified Deferred
Compensation Plan on this 14th day of December, 2007.

Allied Capital Corporation

      Attest: /Suzanne V. Sparrow/   By: /Kelly A. Anderson (Signature)  
(Signature)
Suzanne V. Sparrow
  Kelly A. Anderson
 
   
(Print Name)
  (Print Name)

4

Appendix A

Companies that have adopted the Plan



  1.   Allied Capital Corporation



  2.   A.C. Corporation



  3.   AC Finance LLC

5